Citation Nr: 1607042	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  09-38 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado


THE ISSUE

Entitlement to service connection for a right foot disability, to include as secondary to the left foot disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Durham, Counsel

INTRODUCTION

The Veteran served on active duty from October 1973 to August 1977.

This case comes before the Board of Veterans' Appeals  (Board) on appeal from an August 2008 rating decision of the VA RO in Denver, Colorado. 

In August 2013, the Veteran testified at a Board hearing held before the undersigned Veterans Law Judge in Denver, Colorado.  A copy of the transcript is of record.

In December 2013, the Board remanded the issues of entitlement to service connection for a left foot disability and a right foot disability for further development.  Upon remand, the RO granted service connection in a May 2014 rating decision for left foot hallux valgus.  This decision was a complete grant of benefits with respect to the issue of service connection pertaining to the left foot.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Therefore, the issue of entitlement to service connection for a left foot disability is no longer on appeal before the Board.

As a result of the grant of service connection for the left foot, the Veteran's claim for the right foot was expanded to consider whether secondary service connection was warranted, as well as direct service connection.  The May 2014 supplemental statement of the case considered direct and secondary theories, and the representative's brief to the Board in January 2016 addressed both theories as well.  Therefore, there is no prejudice to the Veteran if the Board also considers a secondary theory. 


FINDING OF FACT

Arthritis is not shown by the evidence of record to have manifested within 1 year of discharge from service, nor is a right foot disability shown by the most probative evidence of record to be etiologically related to a disease, injury, or event in service, or to a service-connected disability.


CONCLUSION OF LAW

A right foot disability was not incurred in or aggravated by active service, may not be presumed to have been caused by active service, and was not caused or aggravated by a service-connected disability.  See 38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the duty to notify has been satisfied by a February 2008 letter.

Regarding the duty to assist, the evidence of record includes the Veteran's service treatment records and statements from the representative.  The Veteran was also provided an opportunity to set forth his contentions during the August 2013 Board hearing before the undersigned Veterans Law Judge.

The Board finds that the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veteran has been represented by a veterans' service organization for years, and was assisted at his Board hearing by a representative from that organization.  He was asked questions about the symptoms he experienced during service; details about his alleged in-service injuries; and the symptoms he experiences from his right foot.  Neither the Veteran nor his representative have asserted the hearing was defective in any manner or that he has been prejudiced in any way by the conduct of that hearing.

There is no indication that additional records exist or, if they did, that they would provide a basis to grant this claim.  In fact, the Veteran reported at the Board hearing that he is not receiving current treatment for the claimed disability on appeal.  While the record was held open 30 days for the Veteran and his representative to submit private treatment records, no such evidence has been received by VA or additional information for VA to attempt to obtain such records. 

With regard to claims for service connection, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2015).  In December 2013, the Board remanded this claim to provide the Veteran with a pertinent VA examination and obtain a VA medical opinion.  The Veteran was provided a VA foot examination and a medical opinion was obtained in January 2014.  The Board acknowledges the representative's request in the January 2016 Appellant's Post-Remand Brief for an Independent Medical Opinion (IMO) from an expert outside of the VA.  Specifically, the representative asserted that the body is one complete system, and if a portion of that system is affected by disease or disability, then the remainder of the system is affected in some way.  The representative went on to assert that, with the time period involved with the service-connected left foot disorder, there is a possibility that a right foot disorder could have manifested as a result of the left foot disability.   

The Board has considered the representative's request for an IMO but ultimately finds the January 2014 VA opinion to be adequate to evaluate this claim.  The examiner reviewed the claims file, conducted the appropriate diagnostic tests and studies, and noted the Veteran's assertions.  Moreover, the examiner considered whether the Veteran's left foot disorder could be related to his right foot disorder but ultimately found that a bunion is caused by the individual mechanics of a single foot and not influenced by the other foot's mechanics.  The Board finds no medical evidence of record to discredit this opinion or to render it inadequate so as to necessitate the requesting of an IMO.  While the representative argued that there is a "possibility" that a right foot disorder could have manifested as a result of the left foot disability, the Board notes that this possibility was considered by the January 2014 VA examiner and ultimately ruled out.  As such, the Board finds this examination report to be thorough, complete, and sufficient upon which to base a decision with regard to this claim.  Barr v. Nicholson, 21 Vet. App. 303, 312   (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

The Board finds no further assistance to the Veteran with the development of evidence is required.  See 38 U.S.C.A. § 5103A(a)(2) ; 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims on appeal.

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2015).

Further, where the Veteran asserts entitlement to service connection for a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service or diagnosis within the presumptive period after service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013); 38 C.F.R. § 3.307 (service connection authorized for chronic diseases diagnosed within the presumptive period).  As arthritis is listed as a "chronic disease" under 38 C.F.R. § 3.309(a), the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology and of 38 C.F.R. § 3.307 pertaining to presumptive service connection for chronic disease apply to the issue of arthritis.  

For any disability which is proximately due to, or results from, another disease or injury for which service connection has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a) (2015).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b) (2015); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995)

The Veteran contends that service connection is warranted for a right foot disability  as a result of his active duty service. 

Review of the service treatment records show that, in December 1973, he complained of a body rash for two days and was referred to a foot clinic.  In September 1976, he complained of left foot pain and objective findings showed that the distal end of the first metatarsal shifted compared to the right foot.  He was diagnosed with a prominent bunion on the left foot, with suggestion for a consultation to the orthopedic clinic at the Naval Medical Center, Balboa Naval Hospital.  No diagnoses were noted with regard to the right foot at this time, or at any other during service.

Since separation from service, the Veteran testified at the August 2013 Board hearing that he has a bunion on his right foot that began during military service and that swells and causes problem every so often.  He reported that he hobbles around, and such symptomatology has continued since service.  He also reported not receiving any treatment for the feet. 

In January 2014, the Veteran underwent a VA examination.  Upon review of the claims file and examination of the Veteran, the examiner diagnosed the Veteran with right moderate hallux valgus with residual first metatarsal degenerative joint disease.  The Veteran reported that he did not recall when his right bunion began.  He reported not having much problem with the right bunion over the years.  He was never seen for the right foot during active duty, and has not been seen for it since discharge.  He reported pain on the right bunion 1-2 times per year, especially when it is cold.  

The examiner determined that the condition claimed was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted that bunions take at the very least several months, and typically years, to develop.  If there was no evidence of a right foot bunion in September 1976, and no mention at discharge, it is highly unlikely that he had a bunion of the right foot during active duty.  The examiner stated that, if his active duty service would have caused a right foot bunion, he believes it would have presented while on active duty or within a few years after active duty, and there is no evidence of either one.  Additionally, the examiner noted that the Veteran has a moderate right foot hallux, and if he were to have a right foot bunion which was associated in any way with his active duty service, he would expect it to be severe by now, as it has been 36 years since discharge. 

The examiner also found that the Veteran's right bunion is less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected left foot condition.  Specifically, the examiner found that a bunion is caused by the individual mechanics of a single foot and not influenced by the other foot's mechanics. 

With regard to granting service connection on a direct basis, the Board notes that regulations provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. 3.303(d) (2015).  Currently, there is no medical evidence linking a diagnosed right foot disability of any kind to the Veteran's active duty service.  Moreover, the January 2014 VA opinion specifically did not link the Veteran's right foot disability to service.  

With regard to the Veteran's lay assertions, the Board notes that the type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  For example, lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, the layperson is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Regarding nexus, although without describing specific situations, the Federal Circuit also has explicitly rejected the view that medical evidence is necessarily required when the determinative issue is etiology.  See id., at 1376-77.  

In this regard, the Board notes that the Veteran's right foot disability is manifested by symptoms that the Veteran is competent to report.  Specifically, the Veteran's lay assertions are competent evidence to indicate that persistent or recurrent symptoms of a right foot disability currently exist, since bunions are a medical condition that he is competent to identify.  However, the Board ultimately finds that the Veteran, as a layperson, is not capable of linking a post-service diagnosis of right moderate hallux valgus with residual first metatarsal degenerative joint disease to military service.  There is no indication in the claims file that he has medical training or expertise in orthopedic disabilities, which would render him competent to make such a link.

Therefore, with no medical evidence or competent lay evidence linking a post-service right foot disability to service, the Veteran's claim for service connection for a right foot disability must fail on direct basis.  See Shedden, supra.

With regard to granting service connection as secondary to his service-connected left foot disability, the Board notes that there is no medical evidence linking a diagnosed right foot disability to the Veteran's service-connected left foot disability.  Moreover, the January 2014 VA opinion specifically did not link the Veteran's right foot disability to his service-connected left foot disability.  Further, as noted above, there is no indication in the claims file that the Veteran has the medical training or expertise in orthopedic disabilities, which would render him competent to make a link between his foot disabilities.  As such, service connection for a right foot disability must be denied as secondary to his service-connected left foot disability.  

With regard to granting service connection for presumptive diseases under 38 C.F.R. § 3.309(a), there is no medical evidence of record reflecting that the Veteran demonstrated first metatarsal degenerative joint disease to a compensable degree within one year of discharge from active duty.  Moreover, the Board notes that the January 2014 VA examiner specifically found that the Veteran's degenerative joint disease was a residual of right moderate hallux valgus, which the examiner found was not related to the Veteran's active duty service.   

With regard to the Veteran's lay assertions, while the Veteran is competent to report a continuity of symptomatology dating back to service relating to his right foot or toe, the Board ultimately finds his reports of a continuity of symptomatology not credible, in light of the fact that he specifically denied any swollen or painful joints or foot trouble on his August 1977 Report of Medical History for separation from service, and the clinical evaluation of his feet were noted as normal on his August 1977 Report of Medical Examination.  As such, service connection cannot be granted for first metatarsal degenerative joint disease on a presumptive basis under 38 C.F.R. § 3.309(a). 

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and the claim for service connection for a right foot disability must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a right foot disability is denied.

____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


